DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed on 1/22/2021, are pending in this office action.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 recites the limitation “the a streaming access channel” in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muddu et al. (US Publication 2017/0063912 A1) in view of Allan et al. (US Publication 2018/0052898 A1)
	As per claim 1, Muddu teaches A method of integrating data streams and non-streaming data sets in a data processing system, the method comprising: 

integrating the first data set and the second data set to generate a hybrid data set, wherein the data processing system provides access to the hybrid data set through a (i) non-streaming access channel that provides a periodically-refreshed summary of both the streaming data and the non-streaming data and (ii) a streaming access channel that provides a data stream (paragraphs 0179, 0221, event graphs are combined into a composite relationship graph, interpreted as a hybrid data set, paragraph 0277, 0405, 0482, the composite graphs utilized to provide a summarized view of events and network activities, paragraph 0352, 0430, 0431, periodicity of data to be viewed is provided by specifying a time range for combined data, paragraph 0164, 0193, data connectors provides access to the composite data graphs from analyzing event data through machine learning models, data connectors interpreted as access channels, paragraph 0296, 0287, messaging of event views through process threads)
and providing, by the one or more computers, one or more application programing interfaces, wherein the one or more application programming interfaces allow at least one client device to access the non-streaming access channel and the streaming access channel. (paragraph 0164, 0173, 0722, APIs to access databases 
Muddu does not explicitly indicate a streaming access channel that provides a data stream based on combined data of the first data set and the second data set.
Allan teaches a streaming access channel that provides a data stream based on combined data of the first data set and the second data set. (paragraphs 0089, 0094, mapping is performed between data sets and stored in a knowledge model through a pipeline, paragraphs 0302, 0303, 0315, the knowledge model utilized through a pipeline to output data from data sets, pipeline interpreted as a streaming access channel)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Muddu’s method of providing machine learning processing and analytics of event data from multiple different sources, both streaming event and historical event data, with Allan’s ability to provide access to a knowledge model mapping different data sets together through a pipeline for access. This gives the user the ability to automatically map different types of data together accessible through a pipeline. The motivation for doing so would be to better provide integrated access to data from various sources (paragraph 0004).
As per claim 2, Muddu and Allan are taught as per claim 1 above. Allan additionally teaches integrating the first data set and the second data set to generate the hybrid data set comprises generating a data cube that includes multiple processing pipelines for different levels of aggregation of component data sets, including data sets published in different portions of the data processing system, (paragraphs 0205, 0229, 0361, mapping stored in multidimensional cube )

As per claim 3, Muddu teaches integrating the first data set and the second data set to generate the hybrid data set comprises: providing the first data set and the second data set as input to a machine learning model; (paragraph 0150, 0220, machine learning model to process event data)
obtaining an output from the machine learning model, wherein the output of the machine learning model indicates a level of similarity between at least a portion of the first data set and at least a portion of the second data set; (paragraph 0158, 0186, 0278, machine learning compares incoming event data with stored event data, paragraph 0535, 0573, machine learning model assigns similarity scores)
and using the output of the machine learning model to integrate the first data set and the second data set into the hybrid data set, or to generate a recommendation for integrating the first data set and the second data set into the hybrid data set comprises using the level of similarity between the at least portion of the first data set and the at least portion of the second data set to (i) identify the at least portion of the first data set and the at least portion of the second data set, and (ii) determine that the at least portion of the first data set and the at least portion of the second data set should be integrated. (paragraph 0578, 0579, 0582, 0590, utilizing similarity score to detect anomalies)
As per claim 4, Muddu teaches integrating the first data set and the second data set to generate the hybrid data set comprises: providing the first data set and the second data set as input to a machine learning model; (paragraph 0150, 0220, machine learning model to process event data)
obtaining an output from the machine learning model, wherein the output of the machine learning model indicates one or more recommended actions to integrate the first data set with the second data set into the hybrid data set; (paragraph 0158, 0186, 0278, machine learning compares incoming event data with stored event data, paragraph 0535, 0573, machine learning model assigns similarity scores)
and using the output of the machine learning model to integrate the first data set and the second data set into the hybrid data set, or to generate a recommendation for integrating the first data set and the second data set into the hybrid data set comprises: performing the one or more recommended actions with the first data set and the second data set to generate the hybrid data set; or generating a notification that includes the one or more recommended actions, and transmitting the notification to one or more client devices. (paragraph 0171, 0460, automatically trigger actions based on analysis results, paragraphs 0638, recommended responses)
As per claim 5, Muddu teaches integrating the first data set and the second data set to generate the hybrid data set comprises: accessing historical data that indicates how one or more other data sets have previously been integrated; (paragraph 0150, historical data)

and integrating at least a portion of the first data set with at least a portion of the second data set by performing the one or more actions, or generating a recommendation to integrate least a portion of the first data set with at least a portion of the second data set, wherein the recommendation includes an indication of the one or more actions. (paragraph 0171, 0460, automatically trigger actions based on analysis results, paragraphs 0638, recommended responses)
As per claim 6, Muddu teaches generating signatures that interrelate previously performed actions in the historical data with particular characteristics of data sets that the previously performed actions were performed on, and storing the signatures in the historical data, (paragraph 0145, signature comparison, paragraph 0306, hash)
wherein determining, from the historical data, the one or more actions to integrate the first data set with the second data set comprises: determining characteristics for the first data set and the second data set; identifying one or more signatures in the historical data that correspond to the first data set and the second data set by comparing the characteristics for the first data set and the second data set to the characteristics corresponding to different signatures in the historical data; and selecting the one or more actions in the historical data that correspond to the one or more signatures. (paragraph 0372m 0403, comparing and matching threat profiles, paragraph 0519, signature comparisons, paragraph 0676, matching parameters)
As per claim 7, Muddu teaches determining the characteristics for the first data set and the second data set comprises: sampling the first data set to obtain a first subset of data; sampling the second data set to obtain a second subset of data; and analyzing the first subset of data and the second subset of data to determine the characteristics. (paragraphs 0250, 0255, identifying subset of event data, paragraph 0274, analysis of subsets of event data)
As per claim 8, Muddu teaches analyzing the first subset of data and the second subset of data comprises at least one of the following: comparing the first subset of data and the second subset of data to determine a level of similarity between the first subset of data and the second subset of data; determining a type of data in the first subset of data, the second subset of data, or both the first subset of data and the second subset of data; determining a cardinality of the first subset of data, the second subset of data, or both the first subset of data and the second subset of data; determining a distribute of the first subset of data, the second subset of data, or both the first subset of data and the second subset of data; determining a range of values in the first subset of data, the second subset of data, or both the first subset of data and the second subset of data; determining a variance of the first subset of data, the second subset of data, or both the first subset of data and the second subset of data; determining a data size of the first subset of data, the second subset of data, or both the first subset of data and the second subset of data; determining a data source of the first subset of data, the second subset of data, or both the first subset of data and the second subset of data; determining a date and time associated with the first subset of data, the second subset of data, or both the first subset of data and the second subset of data; or determining a 
As per claim 9, Muddu teaches generating signatures that interrelate previously performed actions in the historical data with data sets having particular characteristics comprises generating signatures that specify one or more of the following: a level of similarity between data sets; a particular data type of a data set or a portion of a data set; a cardinality of a data set or a portion of a data set; a distribution of a data set or a portion of a data set; a range of values in of a data set or a portion of a data set; a variance of a data set or a portion of a data set; a data size or data size range of a data set or a portion of a data set; a data source of a data set or portion of a data set; a date or time associated with a data set or a portion of a data set; or a user associated with a data set or a portion of a data set. (paragraph 0278, time series analysis, paragraph 0292, 0293, type configuration and analysis, paragraph 0535, 0573, machine learning model assigns similarity scores) 
As per claim 10, Muddu teaches determining the one or more actions to integrate the first data set with the second data set to generate the hybrid data set comprises determining a set of preprocessing actions to perform on at least one of the first data set or the second data set prior to integrating the first data set and the second data set, wherein the preprocessing actions may include performing one or more of the following: removing a portion of data from the first data set; removing a portion of data from the second data set; modifying a format of at least a portion of data in the first data 
As per claim 11, Muddu teaches determining the one or more actions to integrate the first data set with the second data set to generate the hybrid data set comprises determining to cache at least a portion of the first data set. (paragraph 0282, 0286, cache event data)
As per claim 12, Muddu and Allan are taught as per claim 5 above. Allan additionally teaches determining the one or more actions to integrate the first data set with the second data set to generate the hybrid data set comprises determining to join at least a portion of the first data set with at least a portion of the second data set. (paragraph 0192, 0226, join transform)
As per claim 13, Muddu teaches determining the one or more actions to integrate the first data set with the second data set to generate the hybrid data set comprises determining to visualize at least a portion of the data sets, wherein at least a portion of the data sets includes one or more of the following: at least a portion of the first data set; at least a portion of the second data set; a join of at least a portion of the first data set with at least a portion of the second data set; or an overlay of at least a portion of the first data set and at least a portion of the second data set. (paragraph 0171, visualization map, paragraph 0423, visualization of event data , paragraph 0450, 0452, graphical user interface)
As per claim 14, Muddu teaches determining to visualize the at least portion of the data sets comprises determining to visualize the at least portion of the data sets as one or more histograms that describe different characteristics of the at least portion of the data sets. (paragraph 0527, histogram)
As per claim 15, Muddu teaches determining the one or more actions to integrate the first data set with the second data set to generate the hybrid data set comprises determining to add (i) a structured data element to the first data set, the second data set, or to a data set resulting from a combination of the first data set and the second data set, (ii) one or more labels to the first data set, the second data set, or to a data set resulting from a combination of the first data set and the second data set, (iii) one or more metrics to the first data set, the second data set, or to a data set resulting from a combination of the first data set and the second data set, (iv) one or more sources to the first data set, the second data set, or to a data set resulting from a combination of the first data set and the second data set, (iv) one or more access control restrictions to the first data set, the second data set, or to a data set resulting from a combination of the first data set and the second data set, or (v) data from one or more data sets that are third-parties with respect to the first data set and the second data set to the first data set, the second data set, or to a data set resulting from a combination of the first data set and the second data set. (paragraph 0248, transform into structured data, paragraph 0150, third party data, paragraph 0292, event view labels)
As per claim 16, Muddu teaches receiving the first data set that includes the streaming data comprises receiving a data set that includes one or more substantially-
As per claim 17, Muddu teaches receiving the first data set that includes the streaming data comprises receiving a data set that includes at least one of social media data, telemetry data, network traffic data, transaction data, or user input data. (paragraph 0135, machine data, paragraph 0163, data sources)
As per claim 18, Muddu teaches receiving the second data set that includes the non-streaming data comprises receiving a data set that includes at least one of batch data or static data. (paragraph 0161, 0174, batch processing)

As per claim 19, Muddu teaches A system comprising: (see Abstract)
one or more computers; (paragraph 0139, computing device)
one or more computer-readable media storing instructions that, when executed, cause the one or more computers to perform operations comprising: (paragraph 0746, machine-readable medium)
receiving, by the one or more computers of a data processing system, data indicating user input that identifies (i) a first data set that includes streaming data and (ii) a second data set that includes non-streaming data; (paragraph 0147, 0159, data is received from data sources during data intake that including event data, interpreted as streaming data, paragraphs 0153, 0163, and data from logs and historical data from past events, interpreted as non-streaming data, paragraphs 0193, 0214, relationship graphs generated for data received during data intake)

and providing, by the one or more computers, one or more application programing interfaces, wherein the one or more application programming interfaces allow at least one client device to access the non-streaming access channel and the streaming access channel. (paragraph 0164, 0173, 0722, APIs to access databases and user interface for analysis of events, including SQL API for client devices to query databases)
Muddu does not explicitly indicate a streaming access channel that provides a data stream based on combined data of the first data set and the second data set.
Allan teaches a streaming access channel that provides a data stream based on combined data of the first data set and the second data set. (paragraphs 0089, 0094, mapping is performed between data sets and stored in a knowledge model through a 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Muddu’s method of providing machine learning processing and analytics of event data from multiple different sources, both streaming event and historical event data, with Allan’s ability to provide access to a knowledge model mapping different data sets together through a pipeline for access. This gives the user the ability to automatically map different types of data together accessible through a pipeline. The motivation for doing so would be to better provide integrated access to data from various sources (paragraph 0004).


As per claim 20, Muddu teaches One or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: (see Abstract)
receiving, by the one or more computers of a data processing system, data indicating user input that identifies (i) a first data set that includes streaming data and (ii) a second data set that includes non-streaming data; (paragraph 0147, 0159, data is received from data sources during data intake that including event data, interpreted as streaming data, paragraphs 0153, 0163, and data from logs and historical data from past events, interpreted as non-streaming data, paragraphs 0193, 0214, relationship graphs generated for data received during data intake)

and providing, by the one or more computers, one or more application programing interfaces, wherein the one or more application programming interfaces allow at least one client device to access the non-streaming access channel and the streaming access channel. (paragraph 0164, 0173, 0722, APIs to access databases and user interface for analysis of events, including SQL API for client devices to query databases)
Muddu does not explicitly indicate a streaming access channel that provides a data stream based on combined data of the first data set and the second data set.
Allan teaches a streaming access channel that provides a data stream based on combined data of the first data set and the second data set. (paragraphs 0089, 0094, mapping is performed between data sets and stored in a knowledge model through a 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Muddu’s method of providing machine learning processing and analytics of event data from multiple different sources, both streaming event and historical event data, with Allan’s ability to provide access to a knowledge model mapping different data sets together through a pipeline for access. This gives the user the ability to automatically map different types of data together accessible through a pipeline. The motivation for doing so would be to better provide integrated access to data from various sources (paragraph 0004).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis (US Publication 2015/066896 A1)
Matselyukh (US Publication 2019/0124099 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168